DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/6/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Foreign Patent Documents 10-12 (CN 111526775 A, CN 111565620 A, and CN 111601536 A) have not been provided in English or accompanied by a translation.  These documents have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“2410” in Fig. 24
“2502” in Fig. 25
“2804a”, “2804b”, “2806” in Figs. 28A-B
Specification paragraph [0237] describes the labels “2804”, “2806a”, and “2806b” in reference to Figs. 28A-B, but the labels listed above are not described.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13, 15-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18, 20-24 of copending Application No. 16/859,828 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter, as shown in the table below.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 12, 14-20, 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 9, 12-27 of U.S. Patent No. 11,102,400 B2 in view of US 20160062103 A1 by Yang et al. (hereinafter “Yang”).  Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter, as shown in the table below.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-25 of copending Application No. 16/859,830 in view of Yang.  Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter, as shown in the table below.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The reference claims of U.S. Patent No. 11,102,400 B2 and copending Application No. 16/859,830 do not disclose electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.  However, Yang discloses an endoscope system which emits light NIR light emitted approximately between 790-820 nm.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reference claims with the wavelength range disclosed by Yang with the benefit of generating NIR excitation light to illuminate a target tissue (Yang [0026-27]).  
Further, it would have been obvious to one of ordinary skill in the art to adjust the wavelength range of the emitted pulses of electromagnetic radiation during routine experimentation and optimization.  

Instant Application No. 16/859,824
Copending Application No. 16/859,828
U.S. Patent No. 11,102,400 B2 
Copending Application No. 16/859,830
1. A system comprising: an emitter for emitting pulses of electromagnetic radiation; an endoscope comprising an image sensor, wherein the image sensor comprises a pixel array for sensing reflected electromagnetic radiation; a waveguide for communicating the pulses of electromagnetic radiation from the emitter to the endoscope; and a controller in electronic communication with the emitter and the image sensor; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.
1. A system comprising: an emitter for emitting pulses of electromagnetic radiation; an endoscope comprising an image sensor, wherein the image sensor comprises a pixel array for sensing reflected electromagnetic radiation; a waveguide for communicating the pulses of electromagnetic radiation from the emitter to the endoscope; and a controller in electronic communication with the emitter and the image sensor; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern.


17. The system of claim 16, wherein the fluorescence excitation emission comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.
1. A system for providing visualization in a light deficient environment, the system comprising:
an endoscope;
a waveguide attached to the endoscope;
an emitter for emitting pulses of electromagnetic radiation, wherein the emitter comprises a plurality of electromagnetic sources, and wherein the plurality of electromagnetic sources comprises a fluorescence source for emitting a fluorescence excitation pulse comprising electromagnetic radiation having a wavelength from 770 nm to 790 nm;
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation;
a controller in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames comprising a luminance exposure frame, a red chrominance exposure frame, a blue chrominance exposure frame, and a fluorescence exposure frame, and wherein the controller is further configured to control one or more of:
a blanking period of the image sensor or one or more of a pulse length or intensity of the pulses of electromagnetic radiation emitted by the emitter based on a carrying capacity of the waveguide;
wherein the luminance exposure frame, the red chrominance exposure frame, the blue chrominance exposure frame, and the fluorescence exposure frame are used to form a color image frame with fluorescence image data.
1. A system comprising: an emitter for emitting pulses of electromagnetic radiation, wherein the emitter comprises a plurality of electromagnetic sources; an endoscope comprising an image sensor, wherein the image sensor comprises a pixel array for sensing reflected electromagnetic radiation; a waveguide for communicating the pulses of electromagnetic radiation from the emitter to the endoscope; and a controller in electronic communication with the emitter and the image sensor; wherein the plurality of electromagnetic sources of the emitter comprises a first source for emitting a visible wavelength of electromagnetic radiation and a second source for emitting electromagnetic radiation having a wavelength within a range from about 770 nm to about 795 nm.
2. The system of claim 1, wherein: the emitter comprises a plurality of emitters disposed within an emitter module; the image sensor is located a distal end of a lumen of the endoscope; and the waveguide communicates the pulses of electromagnetic radiation from the emitter module to the distal end of the lumen of the endoscope.
2. The system of claim 1, wherein: the emitter comprises a plurality of emitters disposed within an emitter module; the image sensor is located a distal end of a lumen of the endoscope; and the waveguide communicates the pulses of electromagnetic radiation from the emitter module to the distal end of the lumen of the endoscope.

2. The system of claim 1, wherein: the plurality of electromagnetic sources of the emitter are disposed within an emitter module; the image sensor is located a distal end of a lumen of the endoscope; and the waveguide communicates the pulses of electromagnetic radiation from the emitter module to the distal end of the lumen of the endoscope.
3. The system of claim 1, wherein the waveguide comprises one of: a single optical fiber; or an optical fiber bundle comprising a plurality of optical fibers.
3. The system of claim 1, wherein the waveguide comprises one of: a single optical fiber; or an optical fiber bundle comprising a plurality of optical fibers.

3. The system of claim 1, wherein the waveguide comprises one of: a single optical fiber; or an optical fiber bundle comprising a plurality of optical fibers.
4. The system of claim 1, further comprising a lumen of the endoscope comprising a distal end, and wherein the distal end of the lumen is configured for insertion into a light deficient environment for optical imaging, and wherein: the waveguide is an optical fiber bundle comprising a plurality of optical fibers; the plurality of optical fibers are disposed within the lumen and terminate at the distal end of the lumen; and the plurality of optical fibers are aimed in at least two different directions at the distal end of the lumen such that a light cone generated by the pulses of electromagnetic radiation exiting the plurality of optical fibers has an increased area.
4. The system of claim 1, further comprising a lumen of the endoscope comprising a distal end, and wherein the distal end of the lumen is configured for insertion into a light deficient environment for optical imaging, and wherein: the waveguide is an optical fiber bundle comprising a plurality of optical fibers; the plurality of optical fibers are disposed within the lumen and terminate at the distal end of the lumen; and the plurality of optical fibers are aimed in at least two different directions at the distal end of the lumen such that a light cone generated by the pulses of electromagnetic radiation exiting the plurality of optical fibers has an increased area.

4. The system of claim 1, further comprising a lumen of the endoscope comprising a distal end, and wherein the distal end of the lumen is configured for insertion into a light deficient environment for optical imaging, and wherein: the waveguide is an optical fiber bundle comprising a plurality of optical fibers; the plurality of optical fibers are disposed within the lumen and terminate at the distal end of the lumen; and the plurality of optical fibers are aimed in at least two different directions at the distal end of the lumen such that a light cone generated by the pulses of electromagnetic radiation exiting the plurality of optical fibers has an increased area.
5. The system of claim 1, wherein the waveguide comprises: a first portion comprising a plurality of plastic optical fibers; a second portion comprising a plurality of glass optical fibers; and a connector for connecting the first portion and the second portion such that electromagnetic radiation is communicated from the first portion to the second portion.
5. The system of claim 1, wherein the waveguide comprises: a first portion comprising a plurality of plastic optical fibers; a second portion comprising a plurality of glass optical fibers; and a connector for connecting the first portion and the second portion such that electromagnetic radiation is communicated from the first portion to the second portion.

5. The system of claim 1, wherein the waveguide comprises: a first portion comprising a plurality of plastic optical fibers; a second portion comprising a plurality of glass optical fibers; and a connector for connecting the first portion and the second portion such that electromagnetic radiation is communicated from the first portion to the second portion.
6. The system of claim 1, wherein the waveguide comprises an optical diffuser for increasing the area of a light cone generated by the pulses of electromagnetic radiation exiting the waveguide.
6. The system of claim 1, wherein the waveguide comprises an optical diffuser for increasing the area of a light cone generated by the pulses of electromagnetic radiation exiting the waveguide.

6. The system of claim 1, wherein the waveguide comprises an optical diffuser for increasing the area of a light cone generated by the pulses of electromagnetic radiation exiting the waveguide.
7. The system of claim 1, wherein: the emitter comprises a plurality of emitters in an emitter module; the waveguide comprises a single optical fiber extending from the emitter module to a distal end of a lumen of the endoscope; the single optical fiber receives the pules of electromagnetic radiation at the emitter module; and the single optical fiber terminates at the distal end of the lumen such that the pulses of electromagnetic radiation illuminate a scene located at the distal end of the lumen.
7. The system of claim 1, wherein: the emitter comprises a plurality of emitters in an emitter module; the waveguide comprises a single optical fiber extending from the emitter module to a distal end of a lumen of the endoscope; the single optical fiber receives the pules pulses of electromagnetic radiation at the emitter module; and the single optical fiber terminates at the distal end of the lumen such that the pulses of electromagnetic radiation illuminate a scene located at the distal end of the lumen.

7. The system of claim 1, wherein: the plurality of electromagnetic sources of the emitter are disposed within in an emitter module; the waveguide comprises a single optical fiber extending from the emitter module to a distal end of a lumen of the endoscope; the single optical fiber receives the pulses of electromagnetic radiation at the emitter module; and the single optical fiber terminates at the distal end of the lumen such that the pulses of electromagnetic radiation illuminate a scene located at the distal end of the lumen.
8. The system of claim 1, further comprising a lumen of the endoscope, wherein the lumen comprises: an inner cavity defined by an inner cylinder for receiving optical components of the endoscope; and a peripheral cavity defined by the inner cylinder and an outer cylinder for receiving the waveguide.
8. The system of claim 1, further comprising a lumen of the endoscope, wherein the lumen comprises: an inner cavity defined by an inner cylinder for receiving optical components of the endoscope; and a peripheral cavity defined by the inner cylinder and an outer cylinder for receiving the waveguide.

8. The system of claim 1, further comprising a lumen of the endoscope, wherein the lumen comprises: an inner cavity defined by an inner cylinder for receiving optical components of the endoscope; and a peripheral cavity defined by the inner cylinder and an outer cylinder for receiving the waveguide.
9. The system of claim 1, wherein: the waveguide comprises an optical fiber bundle comprising a plurality of plastic optical fibers, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; the waveguide further comprises an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle; and the intervening optical component comprises a plurality of glass optical fibers.
9. The system of claim 1, wherein: the waveguide comprises an optical fiber bundle comprising a plurality of plastic optical fibers, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; the waveguide further comprises an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle; and the intervening optical component comprises a plurality of glass optical fibers.

9. The system of claim 1, wherein: the waveguide comprises an optical fiber bundle comprising a plurality of plastic optical fibers, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; the waveguide further comprises an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle; and the intervening optical component comprises a plurality of glass optical fibers.
10. The system of claim 1, wherein the waveguide comprises: an optical fiber bundle, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; and a diffuser disposed at a distal end of the optical fiber bundle; wherein the diffuser provides a light cone having a field of view angle between 110 degrees and 120 degrees.
10. The system of claim 1, wherein the waveguide comprises: an optical fiber bundle, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; and a diffuser disposed at a distal end of the optical fiber bundle; wherein the diffuser provides a light cone having a field of view angle between 110 degrees and 120 degrees.

10. The system of claim 1, wherein the waveguide comprises: an optical fiber bundle, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; and a diffuser disposed at a distal end of the optical fiber bundle; wherein the diffuser provides a light cone having a field of view angle between 110 degrees and 120 degrees.
11. The system of claim 1, wherein the waveguide comprises: a single optical fiber, wherein the emitter emits the pulses of electromagnetic radiation into the single optical fiber; and a diffuser disposed at a distal end of the single optical fiber; wherein the diffuser provides a light cone having a field of view angle between 110 degrees and 120 degrees.
11. The system of claim 1, wherein the waveguide comprises: a single optical fiber, wherein the emitter emits the pulses of electromagnetic radiation into the single optical fiber; and a diffuser disposed at a distal end of the single optical fiber; wherein the diffuser provides a light cone having a field of view angle between 110 degrees and 120 degrees.

11. The system of claim 1, wherein the waveguide comprises: a single optical fiber, wherein the emitter emits the pulses of electromagnetic radiation into the single optical fiber; and a diffuser disposed at a distal end of the single optical fiber; wherein the diffuser provides a light cone having a field of view angle between 110 degrees and 120 degrees.
12. The system of claim 1, wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter.
12. The system of claim 1, wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter.
9. The system of claim 1, wherein the image sensor is configured to generate each of the plurality of exposure frames in response to a pulse of electromagnetic radiation emitted by the emitter.
12. The system of claim 1, wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter.
13. The system of claim 12, wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during readout periods of the pixel array, wherein a readout period comprises a duration of time when active pixels in the pixel array are read, and wherein a single exposure frame corresponds with a single readout period of the pixel array.
13. The system of claim 12, wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during readout periods of the pixel array, wherein a readout period comprises a duration of time when active pixels in the pixel array are read, and wherein a single exposure frame corresponds with a single readout period of the pixel array.

13. The system of claim 12, wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during readout periods of the pixel array, wherein a readout period comprises a duration of time when active pixels in the pixel array are read, and wherein a single exposure frame corresponds with a single readout period of the pixel array.
14. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.

12. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is the fluorescence excitation pulse for fluorescing a reagent, wherein the fluorescence excitation pulse comprises the electromagnetic radiation having the wavelength from 770 nm to 790 nm.
14. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises the electromagnetic radiation having the wavelength within the range from about 770 nm to about 795 nm.
15. The system of claim 1, wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.
14. The system of claim 1, wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.
13. The system of claim 1, wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.
15. The system of claim 1, wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.
16. The system of claim 1, wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.
15. The system of claim 1, wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.
14. The system of claim 1, wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.
16. The system of claim 1, wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.
17. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame.
16. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame.
15. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is the fluorescence excitation pulse that results in the fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame.	
17. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame.
18. The system of claim 17, wherein the fluorescence excitation emission comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.
17. The system of claim 16, wherein the fluorescence excitation emission comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.
16. The system of claim 15, wherein the fluorescence excitation pulse comprises the electromagnetic radiation having the wavelength from 770 nm to 790 nm.
18. The system of claim 17, wherein the fluorescence excitation emission comprises the electromagnetic radiation having the wavelength within the range from about 770 nm to about 795 nm.
19. The system of claim 18, wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.
18. The system of claim 17, wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding fluorescence system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within
the scene.
17. The system of claim 15, wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with the color image frame depicting the scene to indicate the location of the tissue structure within the scene.
19. The system of claim 18, wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene.
20. The system of claim 19, wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.
20. The system of claim 19, wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.
18. The system of claim 17, wherein the structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.
20. The system of claim 19, wherein the structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.
21. The system of claim 1. wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.	
21. The system of claim 1, wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.
19. The system of claim 1, wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.
21. The system of claim 1, wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.
22. The system of claim 1, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame.
22. The system of claim 1, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame.
20. The system of claim 1, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame.
22. The system of claim 1, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame.
23. The system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation.
23. The system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation.
22. The system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising the plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation.
23. The system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation.
24. The system of claim 1, wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.
24. The system of claim 1, wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.

24. The system of claim 1, wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.
25. The system of claim 1, further comprising a filter that filters electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.
26. The system of claim 1, further comprising a filter that filters electromagnetic radiation having a wavelength from 770 nm to 790 nm.
26. The system of claim 1, further comprising a filter that filters electromagnetic radiation having a wavelength from 770 nm to 790 nm.
25. The system of claim 1, further comprising a filter that filters electromagnetic radiation having a wavelength within a range from about 770 nm to about 795 nm.
26. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation wavelength of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.
24. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation wavelength of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from 770 nm to 790 nm.
24. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation wavelength of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from 770 nm to 790 nm.

27. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a fluorescence excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.
25. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a fluorescence excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from 770 nm to 790 nm.
25. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a fluorescence excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from 770 nm to 790 nm.



Claim Objections
Claim 7 is objected to because of the following informalities: “pules” in line 5 should be “pulses”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “electromagnetic radiation having a wavelength from about 795 nm to about 815 nm” in claims 1, 14, 18, 25-27 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  No support has been provided to determine the amount of variation in the emitted wavelength that is covered by the term “about”. 
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12, 14, 16-18, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160062103 A1 by Yang et al. (hereinafter “Yang”).
Regarding Claim 1, Yang discloses a system (endoscope system 100) comprising: an emitter for emitting pulses of electromagnetic radiation (light source 104 with independent control over emission wavelength and timing); an endoscope (endoscope 102 with camera 106; [0026-27]; Fig. 1) comprising an image sensor (camera 106 images with a single sensor; [0030]), wherein the image sensor comprises a pixel array for sensing reflected electromagnetic radiation (arrangement of fluorescence active pixels and fluorescence non-active pixels in the image sensor; [0040]); a waveguide for communicating the pulses of electromagnetic radiation from the emitter to the endoscope (light guide 112); and a controller in electronic communication with the emitter and the image sensor (controller 108); wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm (NIR light emitted approximately between 790-820 nm; [0026-27]; Fig. 1).
Regarding Claim 2, Yang discloses the system of claim 1.  Yang further discloses wherein: the emitter comprises a plurality of emitters disposed within an emitter module (light source 104 has a visible light source and an NIR light source controlled independently; [0026-27]); the image sensor is located a distal end of a lumen of the endoscope (camera for imaging can be located at the distal end of the endoscope); and the waveguide communicates the pulses of electromagnetic radiation from the emitter module to the distal end of the lumen of the endoscope (output from light source 104 sent through endoscope 102 via light guide 112; [0027]; Fig. 1).
Regarding Claim 3, Yang discloses the system of claim 1.  Yang further discloses wherein the waveguide comprises one of: a single optical fiber; or an optical fiber bundle comprising a plurality of optical fibers (light guide 112 can be a glass fiber bundle; [0027]).
Regarding Claim 4, Yang discloses the system of claim 1.  Yang further discloses a lumen of the endoscope comprising a distal end (endoscope 102 contains an optical system for transferring light; [0027]), and wherein the distal end of the lumen is configured for insertion into a light deficient environment for optical imaging (endoscope 102 illuminates a target tissue 101, and can be used in a surgical procedure; [0027, 38]; Fig. 1), and wherein: the waveguide is an optical fiber bundle comprising a plurality of optical fibers (light guide 112 can be a glass fiber bundle; [0027]); the plurality of optical fibers are disposed within the lumen and terminate at the distal end of the lumen (illumination light in light guide 112 sent into endoscope 102; [0027]; Fig. 1); and the plurality of optical fibers are aimed in at least two different directions at the distal end of the lumen such that a light cone generated by the pulses of electromagnetic radiation exiting the plurality of optical fibers has an increased area (target tissue 101 and surrounding areas are illuminated, as shown by arrows in Fig. 1; [0027]).
Regarding Claim 12, Yang discloses the system of claim 1.  Yang further discloses wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter (image signals captured by camera 106 for visible or NIR light; [0028]).
Regarding Claim 14, Yang discloses the system of claim 1.  Yang further discloses wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent (NIR light generates fluorescent emission at the target tissue; [0043]), wherein the fluorescence excitation wavelength comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (NIR light emitted approximately between 790-820 nm; [0026-27]; Fig. 1).
Regarding Claim 16, Yang discloses the system of claim 1.  Yang further discloses wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse (light source 104 can emit visible and NIR light concurrently; [0026]).
Regarding Claim 17, Yang discloses the system of claim 1.  Yang further discloses wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor (NIR light illuminates the target tissue 101 to generate a fluorescence image; [0043]), and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame (controller 108 processes a fluorescence image to make active and non-active pixels distinguishable in the image, which is then displayed on monitor 110; [0040, 46]).
Regarding Claim 18, Yang discloses the system of claim 17.  Yang further discloses wherein the fluorescence excitation emission comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (NIR light emitted approximately between 790-820 nm; [0026-27]; Fig. 1).
Regarding Claim 25, Yang discloses the system of claim 1.  Yang further discloses a filter that filters electromagnetic radiation having a wavelength from about 795 nm to about 815 nm (NIR line filter 227 transmits excitation wavelengths of approximately 790-820 nm; [0031]; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 19-20, 22-23, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of US 20150381909 A1 by Butte et al. (hereinafter “Butte”).
Regarding Claim 6, Yang discloses the system of claim 1.  Yang does not disclose wherein the waveguide comprises an optical diffuser for increasing the area of a light cone generated by the pulses of electromagnetic radiation exiting the waveguide.  However, Butte discloses an imaging system which emits narrowed excitation light toward a sample for imaging.  The narrowed excitation passes through optical components including a diffuser 10 to illuminate a field as shown in Fig. 6A and excite fluorophores in the sample ([0018]; Figs. 6A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang to include a diffuser as disclosed by Butte with the benefit of providing a stream of images to assist a surgeon (Butte [0018]).
Regarding Claim 19, Yang discloses the system of claim 18.  Yang does not disclose receiving the location of the critical tissue structure from the corresponding system, generating an overlay frame comprising the location of the critical tissue structure, or combining the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.  However, Butte discloses an imaging system which records visible and infrared light images.  A CCD camera captures Frame 1 with RGB pixel sensors which detect visible light when the IR laser is turned off and Frame 2 with RGB sensors which detect visible light and NIR fluorescence when the IR laser is on.  The frames can be added to create a composite image for display ([0017]; Figs. 5A-B).  This process may be implemented using a computed method for identifying and labeling a tumor from an image for further processing ([0098-101]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the image processing disclosed by Butte with the benefit of showing and recording a real-time video during surgery (Butte [0017]).
Regarding Claim 20, Yang as modified by Butte discloses the system of claim 19.  Yang does not disclose wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.  However, Butte discloses an imaging system which emits narrowed excitation light toward a sample for imaging.  The sample can be a tumor ([0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang to image a tumor as disclosed by Butte with the benefit of diagnose and treat subjects (Butte [0012]).
Regarding Claim 22, Yang discloses the system of claim 1.  Yang further discloses wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation (light source 104 can emit visible and NIR light concurrently; [0026]).
Yang does not disclose generating two or more exposure frames that are combined to form an image frame.  However, Butte discloses an imaging system which records visible and infrared light images.  A CCD camera captures Frame 1 with RGB pixel sensors which detect visible light when the IR laser is turned off and Frame 2 with RGB sensors which detect visible light and NIR fluorescence when the IR laser is on.  The frames can be added to create a composite image for display ([0017]; Figs. 5A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the image processing disclosed by Butte with the benefit of showing and recording a real-time video during surgery (Butte [0017]).
Regarding Claim 23, Yang discloses the system of claim 1.  Yang further discloses wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames (live image signals from controller 108 are displayed on monitor 110).  
Yang does not disclose wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation.  However, Butte discloses an imaging system which records visible and infrared light images.  A CCD camera captures Frame 1 with RGB pixel sensors which detect visible light when the IR laser is turned off and Frame 2 with RGB sensors which detect visible light and NIR fluorescence when the IR laser is on.  The frames can be added to create a composite image for display.  A stream of such composite images is provided as a real-time video ([0017]; Figs. 5A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the image processing disclosed by Butte with the benefit of showing and recording a real-time video during surgery (Butte [0017]).
Regarding Claim 26, Yang discloses the system of claim 1.  Yang further discloses wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength (visible light emission can include red LED 221, green LED 222, and blue LED 223; [0026, 32]), and a fluorescence excitation wavelength (NIR light; [0026]) such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame (fluorescence image with a visible light background are imaged as shown in Fig. 6C; [0053]), wherein the fluorescence excitation wavelength of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (NIR light emitted approximately between 790-820 nm; [0026-27]; Fig. 1).
Yang does not disclose wherein the image frame comprises an overlay of fluorescence imaging data.  However, Butte discloses an imaging system which records visible and infrared light images.  A CCD camera captures Frame 1 with RGB pixel sensors which detect visible light when the IR laser is turned off and Frame 2 with RGB sensors which detect visible light and NIR fluorescence when the IR laser is on.  The frames can be added to create a composite image for display ([0017]; Figs. 5A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the image processing disclosed by Butte with the benefit of showing and recording a real-time video during surgery (Butte [0017]).

Claims 13, 15, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of US 20140160318 A1 by Blanquart et al. (hereinafter “Blanquart”).  
Regarding Claim 13, Yang discloses the system of claim 12.  Yang further discloses wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during readout periods of the pixel array (processing for frames of image signals captured by camera 106 for visible or NIR light; [0028]), wherein a readout period comprises a duration of time when active pixels in the pixel array are read (time following the capture of an image including fluorescence active pixels; [0048-49]).
Yang does not disclose wherein a single exposure frame corresponds with a single readout period of the pixel array.  However, Blanquart discloses a system for digital imaging which strobes a scene with illumination light to create an illumination sequence and captures the resulting signals with a pixel array.  As shown in Fig. 2, a read-out period follows each of the pulses of illumination light ([0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the readout period configuration disclosed by Blanquart with the benefit of apportioning greater time to components which require greater light energy in the system (Blanquart [0036]).
Regarding Claim 15, Yang discloses the system of claim 1.  Yang does not disclose wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.  However, Blanquart discloses an endoscopic system including a pixel array which receives luminance pulses and chromatic pulses.  Two exposure periods are applied in the luminance frames: a long exposure period YL and a short exposure period YS, as shown in Fig. 3C ([0039-41]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the exposure durations disclosed by Blanquart with the benefit of extending the dynamic range of the luminance frames (Blanquart [0041]).
Regarding Claim 21, Yang discloses the system of claim 1.  Yang further discloses the controller configured to control the pulses of electromagnetic radiation (controller 108 adjusts output from light source 104; [0027]).
Yang does not disclose wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.  However, Blanquart discloses a system for digital imaging which strobes a scene with illumination light to create an illumination sequence and captures the resulting signals with a pixel array.  As shown in Fig. 2, a read-out period follows each of the pulses of illumination light that coincides with a blanking period.  Each frame of data is read line-by-line, and then the pixels are reset for the next exposure period.  The process of reading the pixels of different frames is arranged such that the rows are staggered in time ([0035-36]; Figs. 1-3A).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the timing disclosed by Blanquart with the benefit of accomplishing the same spatial resolution in the sensor using significantly fewer pixels (Blanquart [0036]).
Regarding Claim 24, Yang discloses the system of claim 1.  Yang does not disclose wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.  However, Blanquart discloses a system for digital imaging which strobes a scene with illumination light to create an illumination sequence and captures the resulting signals with a pixel array.  Chrominance information is derived separately from frames in a repeating pattern ([0038-39]).  The pulsing pattern is controlled in conjunction with the exposure periods (Y, Cr, Cb) to generate the chrominance frames ([0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the processing pattern disclosed by Blanquart with the benefit of apportioning greater time to components which require greater light energy in the system (Blanquart [0036]).

Claims 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of US5761356A by Li (hereinafter “Li”). 
Regarding Claim 5, Yang discloses the system of claim 1.  Yang further discloses wherein the waveguide comprises a portion comprising a plurality of glass optical fibers (light guide 112 can be a glass fiber bundle; [0027]). 
Yang does not disclose wherein the waveguide comprises a first portion comprising a plurality of plastic optical fibers and a connector for connecting the first portion and the second portion such that electromagnetic radiation is communicated from the first portion to the second portion.  However, Li discloses an apparatus for coupling high intensity light with a low melting temperature optical fiber.  The high intensity light 82 is focused onto a high temperature fiber 84.  The output end of high temperature fiber 84 is connected to the input end of low temperature fiber 80, made of a material such as plastic (Col 4, line 48- Col 5, line 9).  The fibers are connected via a separate connector 86 as shown in Fig. 2B (Col 6, lines 11-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the waveguide configuration disclosed by Li with the benefit of avoiding the generation of excess heat between the optical fibers (Li Col 5, lines 1-9).  
Regarding Claim 9, Yang discloses the system of claim 1.  Yang further discloses wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle (output from light source 104 sent through endoscope 102 via light guide 112; [0027]; Fig. 1).
Yang does not disclose wherein the waveguide comprises an optical fiber bundle comprising a plurality of plastic optical fibers, the waveguide further comprises an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle; and the intervening optical component comprises a plurality of glass optical fibers.  However, Li discloses an apparatus for coupling high intensity light with a low melting temperature optical fiber.  The high intensity light 82 is focused onto a high temperature fiber 84.  The output end of high temperature fiber 84 is connected to the input end of low temperature fiber 80, made of a material such as plastic (Col 4, line 48- Col 5, line 9).  The fibers are connected via a separate connector 86 as shown in Fig. 2B (Col 6, lines 11-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the waveguide configuration disclosed by Li with the benefit of avoiding the generation of excess heat between the optical fibers (Li Col 5, lines 1-9).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of US 20160187600 A1 by Viering et al (hereinafter “Viering”). 
Regarding Claim 7, Yang discloses the system of claim 1.  Yang further discloses wherein: the emitter comprises a plurality of emitters in an emitter module (light source 104 has a visible light source and an NIR light source controlled independently; [0026-27]) and the pulses of electromagnetic radiation illuminate a scene located at the distal end of the lumen (target tissue 101 and surrounding areas are illuminated; [0027]).
Yang does not disclose wherein the waveguide comprises a single optical fiber extending from the emitter module to a distal end of a lumen of the endoscope; the single optical fiber receives the pulses of electromagnetic radiation at the emitter module; and the single optical fiber terminates at the distal end of the lumen.  However, Viering discloses an endoscope 2 including an optical fiber 12 that extends from the proximal end of the endoscope to the distal end.  The optical fiber 12 is coupled to LED 10 such that the light can be emitted from the distal end of the optical fiber ([0022-24]; Fig. 1).  The optical fiber 12 can be a single fiber or a fiber bundle ([0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the single fiber disclosed by Viering with the benefit of capturing light more efficiently in the device (Viering [0035]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of US 20020013513 A1 by Bala (hereinafter “Bala”).
Regarding Claim 8, Yang discloses the system of claim 1.  Yang further discloses a lumen of the endoscope, wherein the lumen comprises: an inner cavity defined by an inner cylinder for receiving optical components of the endoscope (endoscope 102 contains an optical system for transferring light including light guide 112; [0027]).
Yang does not disclose a peripheral cavity defined by the inner cylinder and an outer cylinder for receiving the waveguide.  However, Bala discloses a micro-endoscopic system including an image guide 74 which guides light to image focus optics 42 for focus on a CCD sensor array 44.  The light guide 74 and corresponding optical components are provided in the interior of the light pipe 52 used for illumination.  Optical fibers 53 which transmit light to the area to be viewed are located around the optical components in the radial direction as shown in Fig. 9B ([0054-55]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the configuration of the optical fibers and optical components disclosed by Bala with the benefit of simplifying the light path of the device (Bala [0054]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Butte and US 20200004008 A1 by Chen (hereinafter “Chen”).
Regarding Claim 10, Yang discloses the system of claim 1.  Yang further discloses wherein the waveguide comprises: an optical fiber bundle (light guide 112 can be a glass fiber bundle), wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle (output from light source 104 sent through endoscope 102 via light guide 112; [0027]; Fig. 1).
Yang does not disclose a diffuser disposed at a distal end of the optical fiber bundle; wherein the diffuser provides a light cone having a field of view angle between 110 degrees and 120 degrees.  However, Butte discloses an imaging system which emits narrowed excitation light toward a sample for imaging.  The narrowed excitation passes through optical components including a diffuser 10 to illuminate a field as shown in Fig. 6A and excite fluorophores in the sample ([0018]; Figs. 6A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang to include a diffuser as disclosed by Butte with the benefit of providing a stream of images to assist a surgeon (Butte [0018]).
Further, Chen discloses a wide-angle endoscope lens for observing an object and generating an image, having a field of view larger than or equal to 110 degrees ([0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the viewing angle disclosed by Chen with the benefit of realizing comparatively good image resolution at multiple points is realized (Chen [0022]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Viering, Butte, and Chen.
Regarding Claim 11, Yang discloses the system of claim 1.  Yang does not disclose wherein the waveguide comprises: a single optical fiber, wherein the emitter emits the pulses of electromagnetic radiation into the single optical fiber; and a diffuser disposed at a distal end of the single optical fiber; wherein the diffuser provides a light cone having a field of view angle between 110 degrees and 120 degrees. However, Viering discloses an endoscope 2 including an optical fiber 12 that extends from the proximal end of the endoscope to the distal end.  The optical fiber 12 is coupled to LED 10 such that the light can be emitted from the distal end of the optical fiber ([0022-24]; Fig. 1).  The optical fiber 12 can be a single fiber or a fiber bundle ([0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the single fiber disclosed by Viering with the benefit of capturing light more efficiently in the device (Viering [0035]).  
Further, Butte discloses an imaging system which emits narrowed excitation light toward a sample for imaging.  The narrowed excitation passes through optical components including a diffuser 10 to illuminate a field as shown in Fig. 6A and excite fluorophores in the sample ([0018]; Figs. 6A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang to include a diffuser as disclosed by Butte with the benefit of providing a stream of images to assist a surgeon (Butte [0018]).
Additionally, Chen discloses a wide-angle endoscope lens for observing an object and generating an image, having a field of view larger than or equal to 110 degrees ([0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the viewing angle disclosed by Chen with the benefit of realizing comparatively good image resolution at multiple points is realized (Chen [0022]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Blanquart and Butte.
Regarding Claim 27, Yang discloses the system of claim 1.  Yang further discloses wherein the fluorescence excitation emission of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (NIR light emitted approximately between 790-820 nm; [0026-27]; Fig. 1).
Yang does not disclose wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a fluorescence excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data.  However, Blanquart discloses a system for digital imaging which strobes a scene with illumination light to create an illumination sequence and captures the resulting signals with a pixel array.  An endoscopic system 300a includes a pixel array 302a and is operated to receive Y, Cb, and Cr pulses (denoted as 304a, 306a, and 308a, respectively) to generate YCbCr image data ([0039-41, 52]; Figs. 3A-C).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the emission and image capture configuration disclosed by Blanquart with the benefit of enhancing the image data before converting to an RGB image (Blanquart [0051]).  
Further, Butte discloses an imaging system which records visible and infrared light images.  A CCD camera captures Frame 1 with RGB pixel sensors which detect visible light when the IR laser is turned off and Frame 2 with RGB sensors which detect visible light and NIR fluorescence when the IR laser is on.  The frames can be added to create a composite image for display ([0017]; Figs. 5A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the image processing disclosed by Butte with the benefit of showing and recording a real-time video during surgery (Butte [0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160324408 A1
US 20120083982 A1
US 20110079714 A1
US 20200397266 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795